Citation Nr: 1233946	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-11 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement a rating in excess of 10 percent as of January 9, 2009, for dry eyes, status post lacrimal tube implant.

3.  Entitlement to an effective date earlier than January 9, 2009, for the award of the 10 percent rating for dry eyes, status post lacrimal tube implant.

4.  Whether the Veteran perfected an appeal of a May 2007 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of (1) entitlement a rating in excess of 10 percent as of January 9, 2009, for dry eyes, status post lacrimal tube implant; (2) entitlement to an effective date earlier than January 9, 2009, for the award of the 10 percent rating for dry eyes, status post lacrimal tube implant; and (3) whether the Veteran perfected an appeal of the May 2007 rating decision are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Bilateral hearing loss has been manifested by auditory acuity levels of no worse than Roman Numeral II in the right ear and Roman numeral I in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for an increased initial rating for bilateral hearing loss arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has also provided the Veteran with an examination, and the examination report provided the clinical findings that allows for VA to establish the current level of disability.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Service connection for bilateral hearing loss was granted in a September 2009 rating decision and a 0 percent rating was assigned, effective October 31, 2005, under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In resolving the factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (2011).  Ratings of bilateral defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, to rate the degree of disability from bilateral service-connected defective hearing.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.85 (2011).

An August 2009 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
50
60
80
70
58
92%
LEFT
35
45
70
70
52
92%

These results reveal a numeric designation of Level II in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100 (2011).  Applying those findings to the Schedule results in a 0 percent rating for hearing loss under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011).

The rating criteria provide for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2011).  However, the Veteran's test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies in either ear, or (2) a pure tone threshold of 70 decibels or more at 2,000 Hertz in either ear.  Thus, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss at any point during the period on appeal.  38 C.F.R. § 4.86 (2011).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular rating is adequate, and no referral is required.  When the service-connected disability affects employment in ways not contemplated by the rating schedule, section 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for bilateral hearing loss inadequate.  The Veteran's bilateral hearing loss was rated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's bilateral hearing loss is manifested by hearing impairment with a numeric designation of Level II in the right ear and Level I in the left ear.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for his bilateral hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for a 0 percent rating for the Veteran's bilateral hearing loss reasonably describe the Veteran's disability level and symptomatology.  Furthermore, the evidence does not show frequent hospitalization or marked interference with employment.  Therefore, the currently assigned schedular rating is adequate and no referral is required.  

That does not mean that the Veteran does not have a disability.  The August 2009 VA audiological rating shows the Veteran's bilateral hearing loss meets the criteria for a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2011).  However, the degree to which that disability affects the average impairment of earnings, according to the Schedule, does not result in a compensable rating.  38 U.S.C.A. § 1155 (West 2002).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, based on the current audiometric findings, the Board finds that a compensable rating for bilateral hearing loss is not warranted.

The Board finds that the preponderance of the evidence is against the claim for an increased rating for bilateral hearing loss.  Therefore, the claim for an increased rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

A May 2007 rating decision awarded service connection for dry eyes, status post lacrimal tube implant and assigned a 0 percent rating, effective June 14, 2005, and denied entitlement to service connection for headaches, bilateral hearing loss, tinnitus, bilateral knee disability, and bilateral foot disability.  The Veteran submitted a timely notice of disagreement as to all issues, and a statement of the case was issued in October 2008.  

In January 2009, VA received a VA Form 9, Appeal to the Board, via a facsimile from the Veteran, where he indicated he wanted to appeal all the issues listed in the statement of the case.  In January 2009, VA informed the Veteran that the received VA Form 9 was not timely filed and that VA could take no further action on any appeal because the attempted substantive appeal was untimely.  VA informed the Veteran that if he disagreed with that determination, he could appeal it.

In a VA Form 21-4138, Statement in Support of Claim, received in September 2009, the Veteran argued that that he had filed the VA Form 9 in a timely manner.  That was received within one year of the January 2009 letter.  The Board construes that statement from then Veteran as a notice of disagreement as to the January 2009 administrative decision.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds that the issue involving an earlier effective date for the higher rating involving the service-connected dry eyes, status post lacrimal tube implant, is inextricably intertwined with the issue involving whether the Veteran timely perfected an appeal in connection with the May 2007 rating decision.  If it is determined that the Veteran perfected an appeal regarding the May 2007 rating decision, it could allow for an earlier effective date for the 10 percent rating.  Thus, the Board will defer addressing this issue at this time.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

As to the claim for increased rating for the service-connected dry eyes, status post lacrimal tube implant, the Board finds that another examination is necessary.  In April 2009, VA provided the Veteran with a VA examination with an optometrist.  In the examination report, the examiner wrote, "Diagnosis: Significant ocular symptoms status post surgical repair of a traumatic dacryocystorhinostomy of the right eye.  As the patient's symptoms relate to the trauma and the surgical repair of the lacrimal duct, this condition would best be evaluated by a surgeon with experience in this procedure."  VA did not provide the Veteran with an examination "by a surgeon with experience in this procedure."  The Board finds that in order for the Veteran's service-connected eye disability to be properly evaluated, an examination by someone with the appropriate expertise should be completed.  

Additionally, the RO should consider whether the service-connected eye disability involves one or both eyes.  Currently, the service-connected disability appears to include both eyes, since the RO has used the plural form of "eye" in the classification of the disability.  In the Veteran's June 2005 formal claim for service connection for an eye disability, the Veteran reported it involved his right eye.  See VA Form 21-526, Veteran's Application for Compensation or Pension, at Part B, Section I under "What disability are you claiming?"  The service treatment records also show that the injury was to the right eye.  

The last time VA added VA treatment records to the claims file (which includes the Veteran's Virtual VA file) was in June 2009.  On remand, VA should upload the treatment records from March 2009 to the present into the Virtual VA file.

Accordingly, the case is REMANDED for the following action:

1.  Upload the VA treatment records from March 2009 to the present into the Virtual VA file.

2.  Schedule the Veteran for a VA eye examination, preferably by an ophthalmologist, to determine the current nature and extent of his service-connected dry eyes, status post lacrimal tube implant.  The examiner must review the claims file and must note that review in the report.  All indicated tests, studies, or additional necessary VA examinations for an adequate opinion as to the symptoms associated with the service-connected should be performed.  The examiner is asked to review the August 1996 service treatment record that shows treatment for the injury to the right eye and the April 2009 VA examination conducted by an optometrist.  The examiner is asked to provide a statement as to the symptoms associated with the service-connected disability.

3.  Issue a statement of the case on the issue of whether the Veteran perfected an appeal in connection with the May 2007 rating decision which awarded service connection for dry eyes, status post lacrimal tube implant and assigned a 0 percent rating, effective June 14, 2005; and denied service connection for headaches, bilateral hearing loss, tinnitus, bilateral knee disability, and bilateral foot disability.  If the Veteran perfects an appeal, return the case to the Board.

4.  Then, readjudicate the issues of (1) entitlement to a rating in excess of 10 percent as of January 9, 2009, for dry eyes, status post lacrimal tube implant; and (2) entitlement to an effective date earlier than January 9, 2009, for the award of the 10 percent rating for dry eyes, status post lacrimal tube implant on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims 


for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


